Exhibit 10.2

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is entered
into as of August 14, 2020, by and between AGILE THERAPEUTICS, INC., a Delaware
corporation (the “Company”), and Robert Conway (the “Executive”), collectively
referred to as the “parties.”

Recitals:

WHEREAS, the Company and the Executive entered into an Employment Agreement
dated October 31, 2017 (the “Prior Agreement”); and

WHEREAS, the Company desires to continue to employ the Executive and to have the
benefit of the Executive’s skills and services, and the Executive desires to
accept such continued employment with the Company, on the terms and conditions
set forth herein; and

WHEREAS, this Agreement shall supersede and replace the Prior Agreement, which
shall be of no further force or effect.

NOW, THEREFORE, in consideration of the mutual promises, covenants, and
conditions set forth in this Agreement, the parties agree as follows:

SECTION 1.  EMPLOYMENT

a.         Position. The Company wishes to continue to employ the Executive as
Senior Vice President and Chief Supply Chain Officer of the Company reporting to
the Chairman and Chief Executive Officer of the Company, and the Executive
hereby agrees to continue in such position for the term of this Agreement and to
perform those duties and responsibilities as shall be assigned to the Executive
by the Board of Directors of the Company (the “Board”) or its designee and that
are consistent with the Executive’s position.

b.         The Executive’s Commitment. The Executive shall consider the
Executive’s employment by the Company as the Executive’s principal employment,
shall devote the Executive’s full working time and attention to the Executive’s
duties and responsibilities under this Agreement, and shall perform the
Executive’s duties and responsibilities to the best of the Executive’s
abilities. While subject to any provision of this Agreement, the Executive shall
maintain loyalty to the Company and shall take no action that would directly or
indirectly promote any competitor or injure the Company’s interests. Subject to
the foregoing, the Executive may engage in other business activities to the
extent that they do not interfere with the Executive’s obligations under this
Agreement, provided that each of those activities is first disclosed to and
approved by the Board. Schedule A to this Agreement contains a list of the other
business activities in which the Executive is currently engaged and, to the
extent applicable, the dates by which certain of those activities will be
terminated.





--------------------------------------------------------------------------------

SECTION 2.  TERMINATION OF EMPLOYMENT

a.         Term. The term of this Agreement shall commence on the date hereof
and shall continue until the Executive’s employment with the Company is
terminated in accordance with Section 2b, 2c, 2d, or 2e hereof.

b.         Termination for “Reasonable Cause.” The Executive’s employment may be
terminated by the Company at any time, without prior notice, upon a showing of
“Reasonable Cause,” as defined below. Should the Executive’s employment be
terminated by the Company for “Reasonable Cause,” no severance or other unearned
compensation shall be payable by the Company to the Executive nor shall the
Company be obligated to continue to provide to the Executive at the Company’s
expense, or reimburse the Executive for, any health insurance benefits after the
effective date of the termination. “Reasonable Cause” shall be defined for the
purposes of this Agreement as being any of the following:

(i)         any act or omission by the Executive that reasonably constitutes
dishonesty, disloyalty, fraud, deceit, gross negligence, willful misconduct, or
recklessness, including, but not limited to the Executive’s willful violation of
the Company’s bylaws or code of regulations, and that is directly or indirectly
materially detrimental to the Company’s best interest;

(ii)        the Executive’s intentional failure to perform any lawful duties
assigned to the Executive by the Board or its designee after receiving notice
and a reasonable opportunity to cure;

(iii)       the commission of any act by the Executive that constitutes a felony
under the laws of the United States or the state of the Company’s principal
place of business; and

(iv)       any material breach by the Executive of Section 5, 6, 7, or 8 of this
Agreement.

Furthermore, the termination by the Executive of the Executive’s employment with
the Company for any reason other than for Good Reason pursuant to Section 2d
shall be deemed to be a termination of the Executive’s employment for
“Reasonable Cause” without any notice or other action on the part of the
Company.

c.          Death or Disability. The Executive’s employment shall terminate
immediately upon the Executive’s death. The Executive’s employment shall
terminate immediately upon disability of the Executive to the extent consistent
with applicable law. For purposes of this Agreement, the Executive shall be
deemed to have a “disability” if, in the reasonable opinion of the Board, the
Executive is unable to perform the essential functions of the Executive’s job,
with or without reasonable accommodation(s), for at least ninety (90)
consecutive days because of illness, incapacity, or physical or mental
disability, and the Executive’s inability to do so perform poses an undue
hardship for the Company.

d.         Termination by the Executive for Good Reason. The Executive may
resign from employment with the Company for Good Reason, but only in accordance
with the terms of



2

--------------------------------------------------------------------------------

this Section 2d. “Good Reason” shall be deemed to exist with respect to any
termination by the Executive of the Executive’s employment for any of the
following reasons: (i) the relocation of the office of the Company at which the
Executive is principally employed to a location that is more than fifty (50)
miles from the location of such office as of the date of this Agreement; (ii)
any failure by the Company to comply with any material term of this Agreement;
or (iii) the demotion of the Executive to a lesser position than described in
Section 1a hereof or a substantial diminution of the Executive’s authority,
duties, or responsibilities as in effect on the date of this Agreement or as may
be hereafter increased; provided, however, that “Good Reason” shall not include
a termination of the Executive’s employment pursuant to Sections 2b or 2c hereof
or, following a Change of Control (as defined in Section 4d below), a reduction
in title, position, responsibilities, or duties solely by virtue of the Company
being acquired and made part of, or operated as a subsidiary of, a larger
company or organization, so long as such new duties and responsibilities are
reasonably commensurate with the Executive’s experience.

The Executive may not resign with Good Reason pursuant to this Section 2d, and
shall not be considered to have done so for any purpose of this Agreement,
unless (i) the Executive, within sixty (60) days after the initial existence of
the act or failure to act by the Company that constitutes “Good Reason” within
the meaning of this Agreement, provides the Company with written notice that
describes, in particular detail, the act or failure to act that the Executive
believes to constitute “Good Reason” and identifies the particular clause of
this Section 2d that the Executive contends is applicable to such act or failure
to act; (ii) the Company, within thirty (30) days after its receipt of such
notice, fails or refuses to rescind such act or remedy such failure to act so as
to eliminate “Good Reason” for the termination by the Executive of the
Executive’s employment relationship with the Company, and (iii) the Executive
actually resigns from employment with the Company on or before that date that is
six (6) calendar months after the initial existence of the act or failure to act
by the Company that constitutes “Good Reason.” If the requirements of the
preceding sentence are not fully satisfied on a timely basis, then the
resignation by the Executive from the Executive’s employment with the Company
shall not be deemed to have been for “Good Reason,” the Executive shall not be
entitled to any of the benefits to which the Executive would have been entitled
if the Executive had resigned from employment with the Company for “Good
Reason,” and the Company shall not be required to pay any amount that would
otherwise have been due to the Executive under Section 4a had the Executive
resigned with “Good Reason.”

e.          Other Termination. The Executive’s employment may also be terminated
by the Company for any reason other than as set forth in Section 2b, 2c, or 2d.

SECTION 3.  COMPENSATION, BENEFITS AND EXPENSES

a.         Salary. The Company shall pay the Executive an annual base salary at
the rate of $300,100 (the “Base Salary”), payable in accordance with the
Company’s payroll practices in effect from time to time.

b.         Bonus. The Executive shall be eligible to receive an annual bonus
(“Annual Bonus”). The Executive’s Annual Bonus Target shall be 40% of the
Executive’s Base Salary. Whether the bonus will be awarded to the Executive and
the amount of the annual bonus shall be



3

--------------------------------------------------------------------------------

determined by the Board or its Compensation Committee based upon achievement of
such goals that shall be established by the Board. The Annual Bonus, if awarded
to the Executive, shall be paid within two and one-half (2 ½) months after the
close of each fiscal year.

c.          Equity Program. The Executive shall be eligible to participate in
equity incentive programs established by the Company from time to time in the
future to provide stock options and other equity-based incentives to key
employees of the Company.  All such stock options and other equity-based
incentives shall be awarded in the discretion of the Board pursuant to the terms
of the Company’s Amended and Restated 2014 Incentive Compensation Plan and/or
such other plans as shall from time to time be established by the Company (the
“Equity Plan”).

d.         Health and Long-Term Disability Insurance. The Executive shall be
entitled to participate in such employee benefit plans (collectively the
“Plans”) as are implemented by the Company and available to executive officers
of the Company. The Company shall have the right, from time to time and in its
sole discretion, to modify and amend the Plans and benefits provided to its
executive officers and other employees, including the Executive. In addition to
any key man insurance taken out by the Company, and provided that the Executive
can pass the required physical examinations, during the term of this Agreement
the Company shall, at its election, either provide to the Executive or reimburse
the Executive for the premiums for term life insurance in an amount equal to two
times the sum of the Executive’s Base Salary plus target Annual Bonus, up to
$1,000,000, with Executive designating the beneficiary of such policy.

e.          Paid Time Off. The Executive shall be eligible to participate in the
Company’s paid time off (“PTO”) policy, as may be amended from time to time. Any
PTO shall be accrued, used and otherwise governed in accordance with the
Company’s PTO policy in effect from time to time.

f.          Effect of Termination on Salary and Benefits. The Executive’s Base
Salary and benefits under this Section 3 shall terminate effective immediately
on the date of the termination of the Executive’s employment by the Company, and
from that date the Executive shall be entitled to severance benefits under
Section 4 if and only to the extent such benefits are then payable in accordance
with the terms and provisions of this Agreement.

g.         Effect of Termination on Other Provisions. This Agreement shall
continue in effect upon and after the termination of the Executive’s employment
for any reason necessary to enforce the provisions of this Agreement that apply
subsequent to any such termination, including any provisions relating to
confidentiality, invention assignment, non-solicitation, and non-competition.

i.          Expense Reimbursement. The Company shall reimburse the Executive for
all reasonable out-of-pocket expenses incurred in connection with the Company’s
business and the Executive’s performance of the Executive’s obligations under
this Agreement, in accordance with the applicable expense reimbursement policy
of the Company, upon submission by the Executive to the Company of such written
evidence of such expense as the Company may require. Any disputes as to the
eligibility of an expense for reimbursement shall be resolved in the sole
discretion of the Company.



4

--------------------------------------------------------------------------------

h.         Recovery of Incentive Compensation. Notwithstanding anything herein
to the contrary, the Executive agrees that all incentive compensation, including
cash and equity awards payable to the Executive under this Agreement or
otherwise, shall be subject to any clawback policy adopted or implemented by the
Board and all other applicable Company policies, consistent with applicable law.

SECTION 4.  PAYMENTS AND BENEFITS UPON TERMINATION

a.         Payments and Benefits upon Termination. Subject to the satisfaction
of the terms of Section 4b, if during the term of this Agreement (i) the
Executive’s employment under this Agreement is terminated by the Company
pursuant to Section 2e (i.e., other than a termination for Reasonable Cause
pursuant to Section 2b or a termination upon death or disability pursuant to
Section 2c), or the Executive resigns from employment with the Company with Good
Reason pursuant to Section 2d (each a “Qualifying Termination”), or (ii) the
Executive’s employment under this Agreement terminates due to the Executive’s
disability pursuant to Section 2c, the Executive shall be entitled to receive
from the Company the benefits set forth in subsection (i), (ii), or (iii) below,
as applicable.

(i)         Qualifying Termination Not in Connection with a Change of Control.
If the Qualifying Termination occurs prior to the effective date of a Change of
Control, or the Qualifying Termination occurs more than twelve (12) months after
a Change of Control, the Executive shall be entitled to:

A.        continuation of the Executive’s Base Salary (at the salary rate then
in effect) for twelve (12) months (the “Severance Period”), in accordance with
the Company’s payroll schedule, commencing on the sixtieth (60th) day after the
Executive’s effective date of termination, with the first such installment
payment including any unpaid severance payments that would have been made on the
normal payroll dates occurring during the first sixty (60) days following the
date of termination, provided that if there is a Change of Control before all of
the payments under this subsection (A) have been paid, such remaining payments
shall be accelerated and paid in a lump sum within sixty (60) days following the
Change of Control to the extent permitted by section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”); and

B.         provided that the Executive is eligible for and timely elects to
receive continued health coverage under the Company’s health plan under the
Consolidated Omnibus Budget Reconciliation Act (“COBRA”), and the Executive pays
the full monthly COBRA premium cost for such health coverage, the Company shall
reimburse the Executive monthly an amount equal to the monthly COBRA premium
paid by the Executive, less the amount that the Executive would be required to
contribute for similar coverage under the Company’s medical plan if the
Executive were an active employee for the Company, for the Severance Period, or
until the Executive becomes employed by another employer offering any such
benefits (whichever is earlier). The Executive agrees to provide the Company
with notice of eligibility under another health plan within two (2) weeks of
such eligibility. Such amounts shall commence on the sixtieth (60th) day after
the Executive’s effective date of termination, with the first such installment
payment including any unpaid severance payments that would



5

--------------------------------------------------------------------------------

have been made on the normal payroll dates occurring during the first sixty (60)
days following the date of termination. Notwithstanding the foregoing, the
Company reserves the right to restructure the foregoing reimbursement
arrangement in any manner necessary or appropriate to avoid penalties or adverse
tax consequences to the Executive or the Company or any affiliate, as determined
by the Company in its sole discretion.

(ii)        Qualifying Termination In Connection with Change of Control. If the
Qualifying Termination occurs on the date of, or within 12 months after, the
effective date of a Change of Control (a “CoC Qualifying Termination”), the
Executive shall be entitled to the same payments and benefits set forth under
Section 4a(i) above, except that (A) the Severance Period for purposes of
Sections 4a(i)(A) and (B) shall extend for eighteen (18) months instead of
twelve (12) months, (B) the continued salary payments in Section 4a(i)(A) shall
be paid in a lump sum within sixty (60) days following the Executive’s
termination date, instead of in the form of installment payments, (C) the
Executive shall be entitled to a lump sum payment equal to the Executive’s
target Annual Bonus for the year in which the Executive’s CoC Qualifying
Termination occurs, payable within sixty (60) days following the Executive’s
termination date, and (D) each equity award granted to the Executive under the
Equity Plan shall automatically vest in full upon the CoC Qualifying
Termination.

(iii)       Disability. If the Executive’s employment under this Agreement
terminates due to a disability pursuant to Section 2c, either before or after a
Change of Control, the Executive shall be entitled to the same payments and
benefits set forth under Section 4a(i) above, provided that if such termination
due to a disability is on the date of, or within 12 months after, the effective
date of a Change of Control, the continued salary payments in Section 4a(i)(A)
shall be paid in a lump sum within sixty (60) days following the Executive’s
termination date, instead of in the form of installment payments.

(iv)       No Duplication of Benefits. Notwithstanding anything to the contrary,
the Executive shall be eligible to receive payments under subsection (i), (ii),
or (iii) of this Section 4a (and, for the avoidance of doubt, shall not be
eligible to receive payments under more than one such subsection). Additionally,
the Executive shall not be eligible to participate in the Company’s Change of
Control Severance Plan, or any successor plan.

b.         Execution of Release. The Executive shall not be entitled to any
payments or benefits under Section 4a unless the Executive executes and does not
revoke a Release and Agreement (the “Release”), as drafted by the Company at the
time of the Executive’s termination of employment, including, but not limited
to, the following provisions in favor of the Company and its affiliates and
assigns to the maximum extent permitted by applicable law:

(i)         an unconditional release of all rights to any claims, charges,
complaints, or grievances, known or unknown to the Executive, against the
Company, its parent, subsidiary and affiliated companies, and assigns (and
others, such as their former and current directors, employees, and agents)
(together, the “Released Parties”), through the date of the Executive’s
termination from employment other than post termination payments and benefits
pursuant to this Agreement;



6

--------------------------------------------------------------------------------

(ii)        a representation and warranty that the Executive has not filed or
assigned any claims, charges, complaints, or grievances against the Released
Parties;

(iii)       an agreement not to use, disclose, or make copies of any
confidential information of the Company, as well as to return any such
confidential information and property to the Company upon execution of the
Release; and

(iv)       an agreement to indemnify the Released Parties in the event that the
Executive breaches any portion of the Agreement or Release.

c.          No Admission. The Executive acknowledges such a Release shall not be
construed as an admission by the Company or any other releasee of any wrongdoing
whatsoever against the Executive, and all of the releasees specifically deny any
such wrongdoing.

d.         Definition of Change of Control. As used in this Agreement, the term
“Change of Control” means:

(i)         any merger or consolidation in which voting securities of the
Company possessing more than 50% of the total combined voting power of the
Company’s outstanding securities are transferred to a person or persons
different from the person holding those securities immediately prior to such
transaction and the composition of the Board following such transaction is such
that the directors of the Company prior to the transaction constitute less than
50% of the Board membership following the transaction;

(ii)        any acquisition, directly or indirectly, by a person or related
group of persons (other than the Company or a person that directly or indirectly
controls, is controlled by, or is under common control with, the Company) of
beneficial ownership of voting securities of the Company possessing more than
50% of the total combined voting power of the Company’s outstanding securities;
provided, however, that, no Change of Control shall be deemed to occur by reason
of the acquisition of shares of the Company’s capital stock by an investor or
group of investors in the Company in a capital-raising transaction; or

(iii)       any sale, transfer, exclusive worldwide license or other disposition
of all or substantially all of the assets of the Company.

e.          Parachute Provisions. In the event the Company determines in good
faith that any payments or benefits (whether made or provided pursuant to this
Agreement or otherwise) (“Total Payments”) provided to the Executive would
otherwise exceed the amount (the “Safe Harbor Amount”) that could be received by
the Executive without the imposition of an excise tax under section 4999 of the
Internal Revenue Code of 1986, as amended (the “Code”), then the Total Payments
shall be reduced to the extent, and only to the extent, necessary to assure that
their aggregate present value, as determined in accordance with the applicable
provisions of section 280G of the Code and the regulations thereunder, does not
exceed the greater of the following dollar amounts: (i) the Safe Harbor Amount,
or (ii) the greatest after-tax amount payable to the Executive after taking into
account any excise tax imposed under section 4999 of the Code on the Total
Payments. The Company shall pay all of the fees, including legal and accounting
fees, associated with calculating the amounts set forth in this subsection 4e.



7

--------------------------------------------------------------------------------

SECTION 5.  CONFIDENTIALITY AND INVENTIONS

a.         Confidential Information. Confidential Information means trade
secrets, know-how, and other information relating to the Company’s business and
not generally available to the public, which is disclosed to the Executive or
with which the Executive becomes familiar during the Executive’s term of
employment with the Company. Confidential Information includes information
relating to the Company’s business practices and prospective business interests,
products, processes, equipment, manufacturing operations, marketing programs,
research, product development, and engineering. From the date of this Agreement
and during or after the Executive’s term of employment, unless the Executive
receives the Company’s written consent or except as permitted by Section 5(e),
the Executive will not disclose, use, disseminate, lecture upon, or publish any
part of the Company’s Confidential Information, whether or not developed by the
Executive. Also, the Executive will have the same obligations with respect to
the secret or confidential information of any other company or individual
(including the Company’s parent company), to which the Executive gains access in
connection with the Executive’s employment. The Executive agrees that the
Executive will not disclose to the Company or induce the Company to use any
secret confidential information of others, including former employers, with whom
the Executive has obligations of secrecy. The Executive expressly agrees to be
solely and individually liable to any of the Executive’s previous employers for
any breach of the Executive’s obligations to those previous employers,
contractual or otherwise.

b.         Inventions. Inventions means discoveries, improvements, and ideas,
whether patentable or not, made by the Executive solely or jointly with others,
that relate to the business of the Company, including any of its products,
processes, equipment, manufacturing operations, marketing programs, research,
product development, or engineering activities. The Executive agrees that the
Executive will promptly disclose to the Company all Inventions (including those
in the formative stages) that relate to the business of the Company made during
the Executive’s term of employment whether or not during the Executive’s normal
working hours. The Executive agrees that the Executive will also promptly
disclose to the Company any Inventions that relate to the business of the
Company made during the period of one (1) year after the termination of the term
of the Executive’s employment that relate to or constitute an improvement upon
the Company’s Confidential Information. The Executive shall keep and maintain
written records concerning such Inventions and make these available to the
Company at all times. The Company will hold such written records with the same
degree of care as it does with other business documents of a confidential
nature.

c.          Assignment of Inventions. Inventions made in accordance with this
Section 5 shall be the sole and exclusive property of the Company, except that
the Executive shall retain full rights and title to any Inventions to which all
of the following conditions apply:

(i)         no equipment, supplies, facilities, or Confidential Information of
the Company was used in the Invention’s development;

(ii)        the Invention was developed entirely on the Executive’s own time;

(iii)       the Invention does not relate to the Company’s business or to the
Company’s actual or clearly anticipated research and development program; and



8

--------------------------------------------------------------------------------

(iv)       the Invention does not result from any work performed by the
Executive for the Company.

During and after the Executive’s term of employment, the Executive or the
Executive’s legal representative shall, at the Company’s request and expense,
execute domestic and foreign patent applications and assignments to the Company
concerning Inventions owned by the Company under this section, and take all
other actions as the Company may request to perfect and maintain the Company’s
rights in same.

d.         Documents. The Executive acknowledges that all originals and copies
of drawings, blueprints, manuals, reports, notebooks, computer programs,
photographs and any other recorded, written, or printed matter relating to
research, manufacturing operations, or the business affairs of the Company made
or received by the Executive during the Executive’s employment are the property
of the Company. The rights comprised in the copyright of any of the above
documents made by the Executive during the Executive’s employment shall be owned
exclusively by the Company. The Executive agrees not to retain such property or
copies thereof after termination of the term of the Executive’s employment and
to promptly surrender such property at any time at the request of the Company.
The Executive agrees to similarly return all other property of the Company such
as equipment, samples, and models.

e.          Permitted Conduct. Nothing in this Agreement, including in this
Section 5, restricts or prohibits the Executive or the Executive’s counsel from
initiating communications directly with, responding to any inquiry from,
volunteering information to, or providing testimony before a self-regulatory
authority or a governmental, law enforcement, or regulatory authority, including
the U.S. Equal Employment Opportunity Commission (“EEOC”), the Department of
Labor (“DOL”), the National Labor Relations Board (“NLRB”), the Department of
Justice (“DOJ”), the Securities and Exchange Commission (“SEC”), FINRA, the
Congress, and any agency Inspector General (collectively, the “Regulators”),
from participating in any reporting of, investigation into, or proceeding
regarding suspected violations of law, or from making other disclosures that are
protected under the whistleblower provisions of state or federal law or
regulation.  The Executive does not need the prior authorization of the Company
to engage in such communications with the Regulators, respond to such inquiries
from the Regulators, provide Confidential Information or documents containing
Confidential Information to the Regulators, or make any such reports or
disclosures to the Regulators.  The Executive is not required to notify the
Company that the Executive has engaged in such communications with the
Regulators. The Executive recognizes and agrees that, in connection with any
such activity outlined above, the Executive must inform the Regulators that the
information the Executive is providing is confidential. Despite the foregoing,
the Executive is not permitted to reveal to any third-party, including any
governmental, law enforcement, or regulatory authority, information the
Executive came to learn during the course of the Executive’s employment with the
Company that is protected from disclosure by any applicable privilege, including
but not limited to the attorney-client privilege, attorney work product
doctrine, and/or other applicable legal privileges. The Company does not waive
any applicable privileges or the right to continue to protect its privileged
attorney-client information, attorney work product, and other privileged
information. Additionally, the Executive recognizes that the Executive’s ability
to disclose information may be limited or prohibited by applicable law and the
Company does not consent to disclosures that



9

--------------------------------------------------------------------------------

would violate applicable law. Nothing in this Agreement is intended to, or has
the effect of, requiring the Executive to conceal facts and details associated
with the Executive’s own claims of discrimination, harassment or retaliation
under the New Jersey Law Against Discrimination (“NJLAD”). Even though the
parties may have agreed to keep the settlement and underlying facts
confidential, such a provision is unenforceable against the Company if the
Executive publicly reveals sufficient details of the claim so that the Company
is reasonably identifiable. For the avoidance of doubt, the Executive
acknowledges that the Executive’s right to discuss the underlying facts and
details of the Executive’s NJLAD claims, subject to the conditions above, does
not negate or diminish any other provision of the Agreement, including but not
limited to the Executive’s general release of claims and the Executive’s
agreement to protect and not disclose Confidential Information and/or privileged
information and to keep the specific terms of any agreement (e.g., settlement
payments and other consideration) confidential.

SECTION 6.  RESTRICTIVE COVENANT

During the Restricted Period, the Executive shall not engage, directly or
indirectly, in any “competitive business.” As used in this Agreement, a
“competitive business” shall mean any business that is engaged, directly or
indirectly, in the research, development, manufacturing, distribution, licensing
or sale of technology, products, or services relating to hormonal contraception
in the United States and any other geographic region in which the Company
conducts business or, at the time of the Executive’s termination from employment
for any reason, plans to conduct business; provided, however, that a
“competitive business” shall not include the acquiring, surviving, or licensing
company in a Change of Control transaction if the Executive shall become an
employee of or a consultant to such company with the knowledge and consent of
the Company. For purposes of this Agreement, the term “Restricted Period” shall
mean the period from and after the date of this Agreement and through the twelve
(12) month period after the termination of the term of the Executive’s
employment hereunder, provided that the Restricted Period shall be for a period
of eighteen (18) months (instead of twelve (12) months) after the termination of
the term of the Executive’s employment hereunder if the Executive has a CoC
Qualifying Termination.

SECTION 7.  NON-SOLICITATION

During the Restricted Period, the Executive shall not, directly or indirectly,
solicit, entice or induce any Person to cease doing business (or reduce the
scope of business) with the Company, to alter the scope or nature of any
relationship with the Company, or to engage in a competitive business. “Person”
for the purposes of this paragraph means an individual, organization, company,
association or entity which, at the time of the Executive’s termination of
employment for any reason, is doing any business with, or has any employment,
contractor, customer, vendor, vendee, or business relationship with, the
Company; provided, however, that an individual classified by the Company as an
employee and who does not supervise other employees and does not have access to
Confidential Information is excluded from the definition of Person. The
Executive shall not communicate with any Person for any such purpose or
authorize or knowingly approve such communications by any other person or
entity.



10

--------------------------------------------------------------------------------

SECTION 8.  REPRESENTATION AND WARRANTY BY THE EXECUTIVE

The Executive hereby represents and warrants to the Company, the same being part
of the essence of this Agreement that, as of the date of this Agreement, the
Executive is not a party to any agreement, contract, or understanding, and that
no facts or circumstances exist, that would in any way restrict or prohibit the
Executive in any material way from undertaking or performing any of the
Executive’s obligations under this Agreement. The foregoing representation and
warranty shall remain in effect throughout the term of the Executive’s
employment hereunder.

SECTION 9.  REMEDIES

a.         Equitable Relief. The parties acknowledge and agree that irreparable
harm would result in the event of a breach or threat of a breach by the
Executive of Section 5, 6, 7, or 10 or the making of any untrue representation
or warranty by the Executive in this Agreement. Therefore, in such an event, and
notwithstanding any other provision of this Agreement:

(i)         the Company shall be entitled to a restraining order, order of
specific performance, or other injunctive relief, without showing actual damage
and without bond or other security; and

(ii)        the Company’s obligation to make any payment or provide any benefit
under this Agreement, including without limitation any severance benefits, shall
immediately cease.

b.         Remedies Not Exclusive. The Company’s remedies under this Section 9
are not exclusive, and shall not prejudice or prohibit any other rights or
remedies under this Agreement or otherwise. To the extent required to be
enforceable by applicable law, the cessation of the Company’s obligation to make
payments or continue benefits under this Section 9 shall be deemed to be in the
nature of liquidated damages.

SECTION 10. RETURN OF COMPANY PROPERTY

Immediately upon termination of the term of the Executive’s employment or upon
the Company’s earlier request, the Executive shall return to the Company all
Confidential Information and other items described in Section 5 and all
originals and copies of any other property or information owned by the Company
or relating to its business, that the Executive has in the Executive’s
possession or under the Executive’s control, including all credit cards, papers,
books, equipment, files, and samples. To the extent that the Executive made use
of the Executive’s own personal device(s) (e.g., smartphone, laptop, iPad,
thumbdrive, etc.) during and in connection with the term of the Executive’s
employment, the Executive agrees to deliver such personal device(s) to the
Company for review and permit the Company to delete and permanently erase all of
the Company’s Confidential Information from such personal device(s). The
Executive understands that personal information contained on such devices will
be subject to the Company’s or the Company’s designee’s review for the purposes
of identifying and removing Confidential Information.



11

--------------------------------------------------------------------------------

SECTION 11. MISCELLANEOUS PROVISIONS

a.         Notices. Unless otherwise agreed in writing by a party entitled to
notice, all notices required by this Agreement shall be in writing and shall be
deemed given when physically delivered to and acknowledged by receipt by a party
or its duly authorized attorney or legal representative, or when deposited
postage paid, registered or certified mail, addressed to the party at its
principal business or residence as set forth in the Company’s records or as
known to or reasonably ascertainable by the party required to give notice.

b.         General Rules of Construction. The parties have participated jointly
in negotiating and drafting of this Agreement. If a question concerning intent
or interpretation arises, no presumption or burden of proof shall arise favoring
or disfavoring any party by virtue of authorship. Any reference to any federal,
state, local, or foreign statute or law shall be deemed also to refer to all
related rules and regulations unless the context requires otherwise.

c.          Meaning of Certain Words. The word “including” shall mean “including
without limitation.”

d.         Waivers. No assent, express or implied, by any party to any breach or
default under this Agreement shall constitute a waiver of or assent to any
breach or default of any other provision of this Agreement or any breach or
default of the same provision on any other occasion.

e.          Binding Effect; No Third Party Beneficiaries. This Agreement shall
bind and benefit the parties and their respective heirs, devisees,
beneficiaries, grantees, donees, legal representatives, successors, and assigns.
Nothing in this Agreement shall be construed to confer any rights or benefits on
third party beneficiaries.

f.          Assignment. Neither party may assign this Agreement or any interest
herein without the other’s prior written consent; provided that the Company may
assign its interest to another entity that it controls, is controlled by, or is
under common control with or to a successor in interest upon a Change of
Control.

g.         Captions. Titles or captions contained in this Agreement are for
convenience and are not intended to affect the substantive meaning of any
provision.

h.         Severability. If any provision of this Agreement, including the
Confidential Information provision of this Agreement, is found in binding
arbitration or by a court or other tribunal of competent jurisdiction to be
invalid or unenforceable, the attempt shall first be made to read that provision
in such a way as to make it valid and enforceable in light of the parties’
apparent intent as evidenced by this Agreement. If such a reading is impossible,
the tribunal having jurisdiction may revise the provision in any reasonable
manner, to the extent necessary to make it binding and enforceable. If no such
revision is possible, the offending provision shall be deemed stricken from the
Agreement, and every other provision shall remain in full force and effect.



12

--------------------------------------------------------------------------------

i.          Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

j.          Survival. The provisions of this Agreement that by their terms are
intended to continue beyond the termination of the term of the Executive’s
employment shall survive such termination of employment and shall continue in
effect for the respective periods therein provided or contemplated.

k.         Tax Withholding. All payments under this Agreement shall be made
subject to applicable tax withholding, and the Company shall withhold from any
payments under this Agreement all federal, state, and local taxes as the Company
is required to withhold pursuant to any law or governmental rule or regulation.
The Executive shall be solely responsible for all federal, state, and local
taxes due with respect to any payment received under this Agreement or otherwise
in connection with the Executive’s employment.

l.          Section 409A. This Agreement is intended to comply with the
requirements of Section 409A of the Code and the regulations thereunder
(“Section 409A”), and shall in all respects be administered in accordance with
Section 409A. Notwithstanding anything in this Agreement to the contrary,
distributions may only be made under this Agreement upon an event and in a
manner permitted by Section 409A or an applicable exemption. If the payment of
severance benefits would otherwise be accelerated under this Agreement and paid
in a lump sum upon a Change of Control, and such Change of Control is not a
“change in control event” under Section 409A, such severance payments shall not
be accelerated and shall instead be paid on the regularly scheduled payment
date. Severance benefits provided under this Agreement are intended to be exempt
from Section 409A under the “separation pay exception” to the maximum extent
applicable. Further, any payments that qualify for the “short-term deferral”
exception or another exception under Section 409A shall be paid under the
applicable exception. All separation payments to be made upon a termination of
employment under this Agreement may only be made upon a “separation from
service” under Section 409A. For purposes of Section 409A, each payment
hereunder shall be treated as a separate payment and the right to a series of
payments under this Agreement shall be treated as a right to a series of
separate payments. With respect to payments that are subject to Section 409A, in
no event may the Executive, directly or indirectly, designate the calendar year
of a payment, and if a payment that is subject to execution of a Release
Agreement could be made in more than one taxable year, payment will be made in
the later taxable year. If and to the extent that reimbursements or other
in-kind benefits under this Agreement constitute “nonqualified deferred
compensation” for purposes of Section 409A, such reimbursements or other in-kind
benefits shall be made or provided in accordance with the requirements of
Section 409A. Notwithstanding the foregoing, although the Company has made every
effort to ensure that the payments and benefits provided under this Agreement
comply with Section 409A, in no event shall the Company be liable for all or any
portion of any taxes, penalties, interest, or other expenses that may be
incurred by the Executive on account of non-compliance with Section 409A.

m.        Governing Law. This Agreement shall be governed by and construed under
the laws of the United States and the State of New Jersey.



13

--------------------------------------------------------------------------------

n.         Board Information. The Executive shall at all times promptly give to
the Board (in writing if so requested) all such information as it may require in
connection with matters relating to the Executive’s employment or with the
Company or the business of the Company.

o.         Effective Date. This Agreement shall be effective immediately on the
date duly executed by both parties.

p.         Full Agreement; Modification. This Agreement supersedes the Prior
Agreement and all other consulting and employment arrangements between the
Executive and the Company. This Agreement constitutes the entire agreement of
the parties concerning its subject matter and supersedes all other oral or
written understandings, discussions, and agreements, and may be modified only in
a writing signed by both parties. The parties acknowledge that they have read
and fully understand the contents of this Agreement and execute it after having
an opportunity to consult with legal counsel.

q.         Counterparts; Delivery. This Agreement may be executed by the parties
in separate counterparts and may be delivered by either or both parties by
facsimile or electronic transmission.

(Signature page follows.)





14

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and intending to be legally bound hereby, the parties have
executed this Agreement to be effective as of the date specified above.





    

AGILE THERAPEUTICS, INC.













/s/ Robert Conway



By:

/s/ Al Altomari

Name:

Robert Conway



Name:

Al Altomari





Title:

Chairman and Chief Executive Officer





15

--------------------------------------------------------------------------------

SCHEDULE A

Permitted Activities





Description
of Activity

    

Nature of Work

    

Hours Per
Week

    

Anticipated
Compensation

Consulting – pharma start-up focused on oncology products (2xO)



Project Planning



~2



~$440/week



16

--------------------------------------------------------------------------------